       Case 8-18-08091-ast            Doc 12       Filed 01/22/21    Entered 01/22/21 13:01:55




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:
       Kevin Ho                                                     Case No.: 10-77477-AST
                                                                    Chapter 7
                                    Debtor.
------------------------------------------------------x

Kevin Ho
                                   Plaintiff,                       Adv. Pro. No.: 18-8091-AST

                 - against -

JPMorgan Chase Bank, N.A. and
Chase Home Finance, LLC
                                    Defendants.
------------------------------------------------------x

    DECISION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
   PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 7012(b) AND
              FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)


        Pending before the Court is the Rule 12(b)(6) motion filed by defendants, Chase Home

Finance, LLC and JP Morgan Chase Bank, N.A. (hereinafter, “Chase” or “Defendants”) seeking

to dismiss this adversary proceeding commenced by plaintiff-debtor, Kevin Ho, claiming

violations of Debtor’s discharge injunction imposed by Section 524 of the Bankruptcy Code.

For the reasons set forth herein, Defendants’ motion to dismiss is granted.

                                                JURISDICTION

        This Court has jurisdiction over this core proceeding pursuant to 28 U.S.C. §§

157(b)(2)(A), (K) and (O), and 1334(b), and the Standing Orders of Reference in effect in the

Eastern District of New York dated August 28, 1986, and as amended on December 5, 2012, but

made effective nunc pro tunc as of June 23, 2011.
       Case 8-18-08091-ast            Doc 12      Filed 01/22/21        Entered 01/22/21 13:01:55




                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

        Findings of fact and conclusions of law are not required on a Rule 12(b)(6) motion. This

Court accepts as true all properly plead factual allegations in the Complaint and draws all

inferences in favor of the Plaintiff for the purposes of deciding this Motion.

                        BACKGROUND AND PROCEDURAL HISTORY 1

        Plaintiff’s Complaint (the “Complaint”) alleges that Chase violated his discharge

injunction by, inter alia, actively attempting to collect a discharged debt, performing

“impermissible hard inquiries” into Plaintiff’s credit status, and willfully misreporting Plaintiff’s

discharged debt to credit reporting agencies [Dkt Item 1, ¶¶ 16, 17, 18 and Exhibits A, B, C].

        Plaintiff received his chapter 7 bankruptcy discharge on December 21, 2010 [Case No.

10-77477-AST, Dkt Item 21], and a Final Decree was entered on June 21, 2012 [Ibid, Dkt Item

40]. At that time, the Chapter 7 Trustee’s Final Account [Ibid., Dkt Item 39] reflected two, “not

filed” secured claims owing to Chase in the amounts of $209,954.90 and $200,418.11.

        On July 7, 2017, Plaintiff’s counsel filed a motion to reopen the Chapter 7 case pursuant

to 11 U.S.C. §350(b), seeking to file a suit against Chase. [Ibid, Dkt Item 41] By Order dated

May 31, 2018, this Court granted Plaintiff’s motion to reopen the Chapter 7 case for the limited

purpose of filing an adversary proceeding against Chase. [Ibid., Dkt Item 44] On June 20, 2018,

Plaintiff filed his complaint and commenced the instant adversary proceeding against Chase.

[Adv. Pro. No. 18-8091-AST, Dkt Item 1]

        On November 19, 2018, Defendants filed their Motion to Dismiss seeking to dismiss the

Complaint for failure to state a claim upon which relief can be granted pursuant to Federal Rule

of Bankruptcy Procedure 7012(b) and Federal Rule of Civil Procedure 12(b)(6). [Dkt Item 6]


1
 The factual background and procedural history are derived from the pleadings and exhibits submitted by the
parties.

                                                        2
        Case 8-18-08091-ast      Doc 12     Filed 01/22/21     Entered 01/22/21 13:01:55




Defendant’s Memorandum of Law (“Memo”) accompanying the Motion argues that the

Complaint makes conclusory statements which are unsupported by the exhibits in the Complaint

[Dkt Item 6, Memo at pp. 3].

         On January 18, 2019, Plaintiff filed an Affirmation in Opposition to Defendant’s Motion,

which did not request leave to amend the Complaint. [Dkt Item 8] On February 22, 2019,

Defendant responded by filing a Letter Brief. [Dkt Item 10] Thereafter, on April 6, 2020, the

Defendant filed a Memorandum of Law in Support of the Letter Brief. [Dkt Item 11]

                                       LEGAL ANALYSIS

   I.       Standard Applicable to a Motion to Dismiss

         This Court has previously addressed the application of Rule 12(b) and the flexible

plausible pleading standard established by the Supreme Court in several published decisions.

See Devices Liquidation Trust v. Pinebridge Vantage Partners (In re Pers. Commun. Devices,

LLC), 528 B.R. 229, 233-34 (Bankr. E.D.N.Y. 2015); Moxey v. Pryor (In re Moxey), 522 B.R.

428, 437-38 (Bankr. E.D.N.Y. 2014); In re Ippolito, 2013 WL 828316, at *3-4 (Bankr. E.D.N.Y.

Mar. 6, 2013), discussing Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009) (pleading standard for a

§ 1983 claim) and Bell Atl. Corp. v. Twombly, 550 U.S. 544, 546 (2007) (pleading standard for

anti-trust conspiracy claim); see also In re Int’l Tobacco Partners, Ltd., 462 B.R. 378, 385

(Bankr. E.D.N.Y. 2011); In re Jones, 2011 WL 1549060, at *2-3 (Bankr. E.D.N.Y. Apr. 21,

2011); In re Coletta, 391 B.R. 691, 693-94 (Bankr. E.D.N.Y. 2008).

         Under the U.S. Supreme Court’s Iqbal/Twombly analysis, to survive a motion to dismiss,

a complaint must contain sufficient factual matter, which, when accepted as true, is adequate to

“state a claim to relief that is plausible on its face”. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at

570. A claim has facial plausibility when the plaintiff pleads factual content that allows the court



                                                 3
      Case 8-18-08091-ast         Doc 12      Filed 01/22/21      Entered 01/22/21 13:01:55




to draw the reasonable inference that the defendant is liable for the relief sought. Iqbal, 556 U.S.

at 678; Twombly, 550 U.S. at 556. The plausibility standard “asks for more than a sheer

possibility that a defendant has acted” so as to create liability. Iqbal, 556 U.S. at 678. Where a

complaint pleads facts that are “merely consistent with” a defendant's liability, it “stops short of

the line between possibility and plausibility of ‘entitlement to relief.’” Id. (quoting Twombly, 550

U.S. at 557 (internal citations omitted)).

        Neither Iqbal nor Twombly departed from the standard that, in considering a Rule

12(b)(6) motion, a court is to accept as true all factual allegations in the Complaint and draw all

inferences in favor of the plaintiff. Iqbal, 556 U.S. at 678-79; Twombly, 550 U.S. at 555-56; see

also Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006). However, as the Supreme

Court stated in Iqbal, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. Moreover, a court need not

“accept as true a legal conclusion couched as a factual allegation,” and “[d]etermining whether a

complaint states a plausible claim for relief will [. . .] be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 678-79. (citing

FED. R. CIV. P. 8(a)(2)).

        In deciding the Motion to Dismiss, this Court must limit its review to facts and

allegations contained in the Complaint, documents incorporated into the Complaint by reference

or attached as exhibits, and matters of which this Court may take judicial notice. Blue Tree

Hotels, Inv. (Canada), Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217

(2d Cir. 2004); see also, Int’l Tobacco Partners, Ltd., 462 B.R. at 385 (“courts may consider

documents that are integral to the complaint in deciding a motion to dismiss”); Moxey, 522 B.R.

at 437-38.



                                                   4
      Case 8-18-08091-ast        Doc 12     Filed 01/22/21     Entered 01/22/21 13:01:55




       As discussed in greater detail below, Plaintiff fails to plead sufficient facts upon which

relief can be granted.

II. The Causes of Action are Insufficiently Plead

       A. Debtor has Failed to Plead a Violation of the Discharge Injunction

       “One of the fundamental principles of bankruptcy law is that a bankruptcy discharge

enables a debtor to receive a ‘fresh start.’” In re McKenzie-Gilyard, 388 B.R. 474, 481 (citing

Marrama v. Citizens Bank, 549 U.S. 365, 367 (2007)) (Bankr. E.D.N.Y. 2007). The injunction

imposed by the discharge order is vital to debtors’ “fresh start,” because it shields them “from

creditors’ attempts to collect discharged debts after bankruptcy.” McKenzie-Gilyard, 388 B.R. at

480. Section 11 U.S.C. §524(a)(2) provides:

               (a) A discharge in a case under this title-
                (2) operates as an injunction against the commencement or continuation of an
                action, the employment of process, or an act, to collect, recover or offset any
                such debt as a personal liability of the debtor, whether or not discharge of such
                debt is waived.

       As the Supreme Court has recently stated, courts must use an objective analysis for

determining when a creditor should be held in civil contempt for violating § 524. See Taggart v.

Lorenzen, 139 S. Ct. 1795 (2019):

       A court may hold a creditor in civil contempt for violating a discharge order if
       there is no fair ground of doubt as to whether the order barred the creditor’s
       conduct. In other words, civil contempt may be appropriate if there is no
       objectively reasonable basis for concluding that the creditor’s conduct might be
       lawful.

Id. At 1799. This standard “strikes the ‘careful balance between the interests of creditors and

debtors’ that the Bankruptcy Code often seeks to achieve.” Id. at 1804 (citing Clark v. Rameker,

573 U.S. 122, 129, 134 S. Ct. 2242, 189 L.Ed.2d 157 (2014)).




                                                 5
      Case 8-18-08091-ast         Doc 12     Filed 01/22/21     Entered 01/22/21 13:01:55




       Here, Debtor alleges that the Defendant violated the discharge injunction in three ways:

1) making demands for payment of a discharged debt through repeated demands for payment and

collection letters [Dkt Item 1, ¶ 16, Exhibit A], 2) performing impermissible hard inquiries into

Plaintiff’s credit status [Dkt Item 1, Exhibit B], and 3) willfully misreporting Plaintiff’s

discharged debt to credit reporting agencies [Dkt Item 1, ¶ 18, Exhibit C]. However, none of

these acts or conduct could constitute a violation of § 524 under the no fair ground of doubt

standard described in Taggart.

           1) Debtor Has Failed to Allege that Defendants’ Letters Were an Attempt to
              Collect a Discharged Debt

       Debtor’s use of the term “discharged debt” in the Complaint is misleading and does not

accurately describe the status of a secured debt following the conclusion of a Chapter 7

bankruptcy case. Debtor alleges that Plaintiff was “sent demands for payment; and felt so

compelled by the credit reporting and repeated collection letters that he erroneously made

payment to a discharged debt” after Debtor received letters from Chase which, inter alia,

described a default debt. [Dkt Item 1, ¶ 16] The discharge injunction protects a fundamental

policy of the Bankruptcy Code—providing honest but unfortunate debtors with a fresh start by

being relieved of personal liability for their discharged debts. See In re Gill, 529 B.R. 31, 37

(Bankr. W.D.N.Y. 2015), Green v. Welsh, 956 F.2d 30, 33 (2d Cir. 1992); see also In re

Lemieux, 520 B.R. 361, 364 (Bankr. D. Mass. 2014); In re Nassoko, 405 B.R. 515, 521–22

(Bankr. S.D.N.Y. 2009). However, the bankruptcy discharge extinguishes only “the personal

liability of the debtor.” Johnson v. Home State Bank, 501 U.S. 78, 83 (1991) (holding that while

the bankruptcy discharge extinguishes one “mode of enforcing a claim—namely, an action

against the debtor in personam”, it leaves “intact another—namely, an action against the debtor

in rem”). As such, a secured creditor’s “right to foreclose on the mortgage survives or passes


                                                  6
      Case 8-18-08091-ast         Doc 12      Filed 01/22/21      Entered 01/22/21 13:01:55




through the bankruptcy” and remains enforceable under state law. Johnson, 501 U.S. at 83; see

also In re Pennington–Thurman, 499 B.R. 329, 332 (8th Cir. BAP 2013); Mayton v. Sears,

Roebuck & Co., 208 B.R. 61, 66–67 (9th Cir. BAP 1997); Drew v. Chase Manhattan Bank, N.A.,

185 B.R. 139, 141–42 (Bankr. S.D.N.Y. 1995).

        New York bankruptcy courts recognize that compliance with state-mandated foreclosure

procedures, including communication of written notices to debtors, is not a violation of the

discharge injunction of § 524(a)(2). Gill, 529 B.R. at 37. In Gill, the alleged violation of the

discharge injunction consisted of a single pre-foreclosure notice issued by the secured creditor

holding a mortgage lien against debtor’s principal residence. Id. at 33. The offending notice, like

the third letter in Plaintiff’s Exhibit A in this case, contained the exact language that is statutorily

mandated by New York Real Property Actions and Proceedings Law § 1304 (“RPAPL”). Id.

The Gill court held that “[t]he discharge injunction does not prevent a secured creditor from

enforcing its mortgage lien in rem once the stay terminates—and, under New York law, a

foreclosure action against a mortgagor’s principal residence requires a pre-foreclosure notice in

compliance with RPAPL § 1304.” Id. at 33. Here, the mortgage and New York Law required

Defendants to provide thirty days’ written notice of default in making mortgage payments as a

condition precedent to commencing a foreclosure action; see Deutsche Bank Trust Co. Americas

v. Shields, 116 A.D.3d 653, 654 (2nd. Dept. 2014).

        Plaintiff mischaracterizes these state-mandated pre-foreclosure notices as debt collection

letters in violation of § 524(a)(2). However, Defendants did not seek to collect the discharged in

personam liability of Debtor, and expressly included a bankruptcy disclosure on the notice which

stated, inter alia, that to the extent the original obligation was discharged, “this notice is for

compliance and/or informational purposes only and does not constitute an attempt to collect a



                                                   7
       Case 8-18-08091-ast             Doc 12      Filed 01/22/21         Entered 01/22/21 13:01:55




debt or to impose personal liability for such obligation.” [Dkt Item 10]. Thus, when Defendants

provided the mandatory pre-foreclosure notice they did not violate the discharge injunction.

         The Complaint also alleges that Plaintiff was “sent demands for payment; and felt so

compelled by the credit reporting and repeated collection letters that he erroneously made

payment to a discharged debt.” [Dkt Item 1, ¶ 16]. The first two letters in Exhibit A to the

Complaint, dated November 21, 2012 and December 19, 2012, are identical and make no

mention of any debt; instead the letters appear to be invitations to apply for a mortgage

modification. [Dkt Item 1, Exhibit A] As such, Chase had an “objectively reasonably basis” as a

matter of law for thinking that those solicitations for applying for a loan modification “might be

lawful.” Taggart, 139 S. Ct. at 1799.

         By contrast, the third letter in Exhibit A, dated April 17, 2013, does describe a debt

default and is titled “Acceleration Warning (Notice of Intent to Foreclose)”, and the fourth and

fifth letters, dated May 6, 2014 and July 31, 2014, do describe an upcoming payment due of

$300. However, these letters, as with the first two letters discussed above, were a “legal

requirement” to permit Chase to file a valid foreclosure action in New York for non-payment.

Any reference in that letter for how Plaintiff could “cure the default” with the stated amount past

due was a legal requirement to commence the foreclosure process. Also, both letters contain the

following warning in bold:

         To the extent your original obligation was discharged, or is subject to an
         automatic stay of bankruptcy under Title 11 of the United States Code, this notice
         is for compliance and/or informational purposes only and does not constitute an
         attempt to collect a debt or to impose personal liability for such obligation.
         However, a secured party retains rights under its security instrument, including
         the right to foreclose its lien. 2

2
 Defendants note that Debtor failed to include the complete letters with the discharge debt disclaimer dated April
17, 2013 and May 6, 2014, which Defendants have supplied. See Dkt Item 8, ¶ 15 cf. Dkt Item 6, Declaration of
Richard P. Haber, Esq, ¶ 2. This Court may rely on the complete letters provided by Defendants in deciding the
Motion to Dismiss, because this Court may consider documents incorporated into the Complaint by reference or

                                                         8
       Case 8-18-08091-ast            Doc 12       Filed 01/22/21        Entered 01/22/21 13:01:55




[Dkt Item 6, Exhibits 1 and 2]

        The sixth complained of letter, dated November 26, 2014 3, which invites Plaintiff to

settle the account to avoid foreclosure, contains the additional notice: “We understand that

you’ve received a Chapter 7 discharged bankruptcy and you don’t have to pay any amount

toward this account. We also realize that the lien we hold on the property may keep you from

moving on.” [Dkt Items 1, Exhibit A, and 6, Exhibit 3] As such, by taking actions either required

by New York foreclosure law and not taking any steps to collect on a discharged in personam

liability, there is far more than a “fair ground of doubt” as to whether Chase’s actions might be

considered lawful pursuant to the discharge order. Taggart, 139 S. Ct. at 1804.

        Accordingly, this Court concludes that Debtor has failed to plausibly plead that

Defendants sent any much less repeated collection letters and demands for payment in violation

of the discharge injunction. Therefore, Debtor’s Complaint fails to plausibly plead an

impermissible attempt to collect a discharged debt.

        2) Debtor Has Failed to Allege that the Credit “Pulls” Violated the Discharge
           Injunction

        The Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-1681u, restricts access to

consumer credit reports with limited exceptions. One exemption is found in FCRA §

1681b(a)(3)(A), which permits a creditor to obtain a consumer report without that consumer’s

consent “in connection with a credit transaction involving the consumer on whom the




attached as exhibits. See Blue Tree Hotels, 369 F.3d at 217; Int’l Tobacco, 462 B.R. at 385; Moxey, 522 B.R. at 437-
38.
3 The first mortgage lien on debtor’s primary residence has been the subject of a foreclosure action since May 31,

2013, and an Order appointing a referee to compute damages was signed on May 23, 2016. [Dkt Item 6, Haber
Decl., ¶ 5 and Exhibit 4]

                                                         9
      Case 8-18-08091-ast        Doc 12     Filed 01/22/21     Entered 01/22/21 13:01:55




information is to be furnished and involving the extension of credit to, or review or collection of

an account of, the consumer.”

       Debtor alleges that Defendants violated the discharge injunction and initiated a dispute

pursuant to 15 U.S.C. § 1681(i) by pulling his credit history. [Dkt Item 1, ¶ 29] However,

Defendants allege that Debtor maintained a bank account with the Defendants, that Defendants

had instituted foreclosure proceedings in 2013 against a property owned by Debtor, and that

Debtor directly applied for numerous loan modifications with Defendants thereafter. [Dkt Item 6,

“Memorandum of Law in Support of Defendant’s Motion to Dismiss” pp. 12] Because Chase’s

credit pulls were in connection with the maintenance of existing accounts and applications for

loan modifications, it had an “objectively reasonably basis” for thinking that those pulls “might

be lawful.” Taggart, 139 S. Ct. at 1799.

       Plaintiff’s Complaint further alleges that Defendant made impermissible “hard” inquiries

into Plaintiff’s credit status on August 17, 2016 and March 2, 2017, which had a negative effect

on Plaintiff’s credit score. [Dkt Item 1, ¶ 17; Exhibit B] Exhibit B contains two consumer credit

reports prepared for the Plaintiff: one from Transunion and another from Experian. The Experian

report explicitly states, “These inquiries DO NOT affect your credit score and are not seen by

anyone but you (except insurance companies may be able to see other insurance company

inquiries).” [Dkt Item 1, Exhibit B pp. 2]. The Transunion report contains no such similar

language but notes that Defendants’ permissible purpose for performing the credit inquiry was a

“credit transaction.” [Dkt Item 1, Exhibit B pp. 1].

       Thus, Defendants’ conduct reasonably appears to be within the proper scope of the

FCRA, and, in particular, within the permissible purpose requirements of FCRA §

1681b(a)(3)(A) in performing a review of the mortgage account it maintained on Debtor’s



                                                10
      Case 8-18-08091-ast         Doc 12     Filed 01/22/21       Entered 01/22/21 13:01:55




behalf. However, even if there is a question as to the appropriateness of Chase’s conduct for

FCRA purposes, there exists a “fair ground of doubt” that creditor’s pulling of the report for an

existing account was a violation of the discharge order, since there is no plausible allegation

before the Court that the credit inquiry was made for the purpose of collecting a discharged in

personam liability. Taggart, 139 S. Ct. at 1795.

       Accordingly, Plaintiff’s Complaint fails to plead sufficient facts that could plausibly

establish a violation of the discharge order § 524(a)(2) arising from the credit report pulls.

       3) Debtor Has Failed to Allege that Defendants’ Alleged Incorrect Credit Reporting
          Violates the Discharge Injunction

       Finally, Debtor alleges that the Defendants misreported the discharged debt on Plaintiff’s

credit report in furtherance of a “willful and nefarious intent” to collect a discharged debt. [Dkt

Item 1, ¶ 18, Exhibit C]. Plaintiff contends that one of Defendants’ accounts listed in Exhibit C, a

two page excerpt from Plaintiff’s consumer credit report believed to be from Transunion,

incorrectly lists the pay status as “current; paid or paying as agreed” and fails to reflect that the

debt has been discharged. [Dkt Item 8, ¶28]. However, Debtor misreads the Exhibit C credit

report; it clearly notes his Chapter 7 bankruptcy case in his status, reflects a balance of $0 for

two of Defendants’ accounts with the notation “Account Included in Bankruptcy”, “Bankruptcy

Chapter 7; Bankruptcy Discharged”, and lists a third account as closed in July 2013, with the pay

status as “current; paid or paying as agreed.” [Dkt Items 1, Exhibit C and 8] Thus, it is difficult

to decipher what Debtor alleges is incorrect about this report.

       Moreover, regarding inaction with credit reporting agencies, “[m]any courts have held

that the failure of a furnisher of credit information to take affirmative steps to update the

information that it has reported on a consumer’s account is not, standing alone, a violation of

Section 524(a)(2).” In re McKenzie-Gilyard, 388 B.R. 474, 481 (Bankr. E.D.N.Y. 2007). For


                                                   11
      Case 8-18-08091-ast         Doc 12     Filed 01/22/21      Entered 01/22/21 13:01:55




example, in Bruno v. First USA Bank, N.A. (In re Bruno), 356 B.R. 89 (Bankr. W.D.N.Y. 2006),

the Western District of New York held that failure to “notify a credit reporting agency that the

debtor’s delinquent account should be corrected to note the debtor’s bankruptcy discharge” does

not violate the discharge order. Id. at 481–82 (Bankr. E.D.N.Y. 2007) (citing In re Bruno, 356

B.R. at 92). Similarly, other courts have held that a creditor’s mistakenly reporting of a debt as

due rather than discharged in bankruptcy does not violate Section 524(a)(2). Helmes v. Wachovia

Bank, N.A. (In re Helmes), 336 B.R. 105 (Bankr. E.D. Va. 2005); See also Irby v. Fashion Bug

(In re Irby), 337 B.R. 293, 296 (Bankr. N.D. Ohio 2005) (holding that a creditor’s failure to take

steps to ensure that debt previously discharged in bankruptcy was removed from a debtor’s credit

report, without any other attempts to collect the debt from the debtor, did not violate the

discharge injunction); Vogt v. Dynamic Recovery Servs. (In re Vogt), 257 B.R. 65, 71 (Bankr. D.

Colo. 2000) (holding that the failure to correct a debtor’s false credit report, if not done to extract

payment of a debt, does not violate the discharge injunction).

       Here, Debtor has failed to plausibly allege an error in his credit report and, thus this Court

need not reach whether an incorrect and uncured credit report can stand as a discharge injunction

violation.

       Accordingly, Plaintiff’s Complaint fails to plead sufficient facts that could plausibly

establish a violation of the discharge order under § 524(a)(2) arising from the credit report.

       Finally, because Plaintiff did not seek leave to amend, no amendment of the complaint

need be allowed. [Dkt Item 8] See Fed. R. Civ. P. 15, as incorporated by Fed. R. Bankr. P. 7015.




                                                  12
      Case 8-18-08091-ast       Doc 12        Filed 01/22/21   Entered 01/22/21 13:01:55




                                        CONCLUSION

       Based on the foregoing, it is hereby

       ORDERED, that Defendants’ Motion to Dismiss is granted, and all claims asserted in this

adversary proceeding are dismissed; and it is further

       ORDERED, that the Clerk of Court shall serve a copy of this Order on all parties in this

adversary proceeding.




                                                             ____________________________
 Dated: January 22, 2021                                               Alan S. Trust
        Central Islip, New York                            Chief United States Bankruptcy Judge

                                                 13
